DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 14 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a method for associating a user device with a speaker in a network device having a microphone and handling network traffic generated by at least one of a plurality of user devices, the method comprising: extracting first voice features representative of a temporal voice activity captured by the microphone; detecting a voice-related network stream generated by at least one user device in the network traffic traversing the network device, and associating a device identifier with the detected voice-related network stream; extracting traffic features representative of a temporal activity of network traffic of detected voice-related network streams generated by the at least one user device in the network traffic traversing the network device; and when the first voice features and the traffic features are correlated, associating the device identifier with an identifier of the speaker, wherein the identifier of the speaker is determined using second voice features representative of speakers”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 09/24/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTIM G SHAH/Primary Examiner, Art Unit 2652